Order entered March 4, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00977-CR

                          GERARDO GOMEZ-MACIEL, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-32880-M

                                             ORDER
       On January 30, 2015, this Court ordered court reporter Sharina Fowler to file a corrected

Volume 7 of the reporter’s record that contains clear copies of the photograph exhibits by 4:00

p.m. on February 5, 2015. When the corrected record was not filed by February 13, 2015, we

ordered Ms. Fowler to file the corrected record by 4:00 p.m. on Tuesday, February 17, 2015.

Due to Ms. Fowler’s failure to comply with our previous order, we further ordered that she not

sit as a court reporter until she filed the corrected exhibit volume in this appeal. Nevertheless, to

date, Ms. Fowler has not filed the corrected exhibit volume. The Court now has before it

appellant’s motion to reset his brief due date because Ms. Fowler has not filed the corrected

exhibit volume. The appeal cannot proceed until the corrected exhibit volume containing clear

copies of the photographs is filed in this appeal.
        Accordingly, we ORDER the trial court to make findings regarding the following:

                  The trial court shall first determine whether the record in this appeal can be
                   supplemented with clear copies of the photographs admitted into evidence.

                    Due to Ms. Fowler’s failure to comply with this Court’s previous orders, this
                   Court will not accept any finding that allows Ms. Fowler to file the correct
                   volume at a later date. If the trial court finds that the record can be supplemented
                   with clear copies of the photographic exhibits, we specifically ORDER that the
                   trial court require Ms. Fowler to surrender the corrected exhibit volume to the trial
                   court for filing in this Court with the trial court’s findings.

                  The request for the reporter’s record contained in the clerk’s record specifically
                   requests copies of the exhibits admitted into evidence. Therefore, if the trial court
                   determines that the record cannot be supplemented with clear copies of the
                   photographic exhibits, the trial court shall determine whether appellant is at fault
                   for the loss or destruction of the exhibits and whether the parties can agree on
                   substituted copies of the exhibits.

        Due to her failure to comply with this Court’s orders, court reporter Sharina Fowler

remains under the Court’s February 13, 2015 order that she not sit as a court reporter until further

order of this Court.

        We ORDER the trial court to transmit a record containing its written findings of fact, any

supporting documentation, any orders, and any exhibit volume to this Court within THIRTY

DAYS of the date of this order.

        The Court will defer a ruling on the due date of appellant’s brief pending receipt of the

trial court’s findings.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Sharina Fowler, deputy

official court reporter, 194th Judicial District Court; the Dallas County Auditor; and to counsel

for all parties.
       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received.

                                                      /s/    ADA BROWN
                                                             JUSTICE